IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                 : No. 231 WAL 2019
                                              :
                    Respondent                :
                                              : Petition for Allowance of Appeal
                                              : from the Order of the Superior Court
              v.                              :
                                              :
                                              :
SHAWN KEVIN BRES,                             :
                                              :
                    Petitioner                :


                                      ORDER



PER CURIAM

      AND NOW, this 2nd day of January, 2020, the Petition for Allowance of Appeal is

GRANTED. The issue, as stated by petitioner, is:


      Did the Superior Court err in ruling that the Honorable Donna Jo McDaniel
      correctly treated the Petitioner’s Amended Post-Conviction Relief Act
      Petition and/or Petition for Writ of Habeas Corpus, which challenged the
      constitutionality of Subchapter I of the Pennsylvania Sex Offender
      Registration and Notification Act (which was recently enacted into law on
      February 21, 2018), as an untimely petition filed pursuant to the Post-
      Conviction Relief Act?